DETAILED ACTION
This action is in response to the amendments filed on July 18th, 2022. A summary of this action:
Claims 1-20 have been presented for examination.
Claim 1 was amended
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (Publication No. US 2016/0012359 Al) in view of Khainson (Patent No. US 9,721,046 B2).
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Regarding the Claim Objections
	In view of the amendments, the objection is withdrawn.

Regarding the § 101 Rejection
	The rejection is maintained. The Examiner has re-organized the rejection for clarity.

Applicant Submits (Remarks, pages 8-10): “Analogous to McRO, the present claims recite a particular solution to the problem of providing graphical representations of spatial views for environment designs, rather than merely claiming the idea of a solution or outcome, and are reflective of the technological improvements as laid out in the specification…By using the rules in the manner recited in the claims, the Specification explains that the platform can identify the functional blocks optimized and customized for the user input, without reliance on "manually intensive linear process requiring multiple revisions, change requests, and approvals. As with the claims found patent eligible in McRO, the present claims provide a technical advancement in the field of providing graphical representations of spatial views for environment designs by enumerating a set of rules that allow the performance of a function not previously performable by a computer…”

Examiner’s Response:
	The Examiner respectfully disagrees.

	The present case is not analogous to McRo. 
See MPEP § 2106.05(a): “For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea”, as further clarified in MPEP § 2106.05(a)(II): “…The McRO court also noted that the claims at issue described a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters, rather than merely claiming the idea of a solution or outcome, and thus were not directed to an abstract idea. 837 F.3d at 1313, 120 USPQ2d at 1101.”
In contrast to McRO, the present claims do not recite the “rules” with any particularity as to what they are, i.e. the claim recites merely: “identifying, by one or more rules…one or more functional blocks…”  nor do the claims recite a specific way of how these rules are used for the identification process. 

In addition, in contrast to McRo, the instant specification provides no explanation how the particular rules as claimed enabled the automation of specific tasks that previously could only be performed subjectively by humans. 
For example, the specification does not provide any clear example on what the rules are with any degree of particularity, e.g. ¶ 127: “The platform may apply rules to data in the knowledgebase …The platform may apply rules to data in the knowledgebase…The knowledgebase may include any rules and data related to, associated with, supported by or required for any of the modules or components or services of workplace strategy interface 200, … The knowledgebase may include any rules and data related to any legal requirements, office space, zoning or other law and regulations based on location, geography, city, state or country” – rather, the specification merely describes what the relates are applied to, what they are “related to, associated with, supported by, or required for…”, and similar such recitations. 

Furthermore, the specification does not provide an explanation on how the particular rules recited in the claims would have “enabled the automation of specific … tasks that previously could only be performed subjectively by humans,” (see MPEP § 2106.05(a)), 
E.g. see ¶¶ 6-10: “The present solution brings all phases of workplace design and build into a single interactive design platform powered by knowledge and rules…”, e.g. ¶ 51: “The workspace design cloud platform may allow businesses and design teams to collaborate from the project initiation phase all the way through BOM, where changes at any stage automatically propagates throughout the entire design. Thus, what was generally a manually intensive linear process requiring multiple revisions, change requests, and approvals for any changes at any stage, is now automatically applied to each stage so that the effects of the changes on the entire design at any stage can be graphically visualized in any of views or user interfaces in real-time ( or near real-time)…” – in contrast to McRo, this does not describe any specific task that a particular rule would have automated, wherein this task would have only be able to be performed subjectively by humans previously. Rather, this is “a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art” as per MPEP § 2106.05(a).
Furthermore, see ¶ 54: “The various embodiments of the present disclosure described herein improve computer related technology by performing certain steps that cannot be done by conventional workplace design systems or human actors…In some embodiments, to achieve benefits over conventional drafting tools and systems that require a professional drafter to manually generate each of the spatial plan views based on requirements of the workplace environment design, the workspace design cloud platform utilizes predefined functional blocks that graphically represent each of the work spaces in a particular workplace environment design to automatically generate each of the spatial plan views graphically. For example, in some embodiments, the workspace design cloud platform automatically selects relevant functional blocks for a workplace environment design from among the predefined functional blocks based on a customized knowledge base and rules for spatial placement, adjacency priorities, and constraints…” – in contrast to McRo, 1) this does not convey that the manual task performed by the drafter was subjective – rather, it was objective as it was based “on requirements of the workplace environment design”, and 2) this does not provide how a particular rule, or particular rules, would have automated this manual task because this does not state what the rules are, but rather merely what they are “for”. As such, there is no particularity in the rules as claimed, nor as disclosed.  See ¶ 127 as cited and discussed above for further clarification on the particularity of the rules.  
As to ¶¶ 96, 126, and 140 as were cited by the Applicant, ¶ 96 “…The knowledge base may comprise any information, data, logic, rules and/or policies to implement, direct, select, improve or optimize any of the data, design and output [the tasks for the rules] of any of the services, modules, and components of the workplace design cloud platform 120...”; ¶ 126: “…the project needs are automatically analyzed by the platform based on the knowledge base and rules, and a project plan is generated that is designed, specified and/or optimized for the customer needs…”: ¶ 140: “…The planning and zoning 210 may use the knowledgebase by applying rules to information in the knowledgebase for performing, providing and considering spatial placement, adjacency priorities, and constraints” – this merely conveys, similar to what was discussed above, that there is no particularity to these rules nor any specificity as to what specific tasks that they automate that previously could only be performed subjectively by a person.
To conclude: the presently claimed invention does not convey that it is an improvement to technology in a manner analogous to McRo.

	As to this invention being an improvement to technology, see ¶¶ 6-10 in the instant specification, which as per MPEP § 2106.05(a) are “a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art” as this does not “provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement”/“a technical explanation as to how to implement the invention [including the improvement] should be present in the specification”. See ¶¶ 51-52 which convey a similar such assertation – to clarify, these do not provide “An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art” (MPEP § 2106.05(a)) or a similar such indication. 
	As to ¶ 54: first, this conveys that the improvements are in the abstract idea itself, with mere instructions to apply a generic computer and generic computer components as a tool to implement the abstract idea  – see MPEP § 2106.05(a)(I): “It is important to note, the judicial exception alone cannot provide the improvement…”, i.e. “"a new abstract idea is still an abstract idea"” (MPEP § 2106.04(I)), in addition see MPEP § 2106.05(a)(I): “Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality… Mere automation of manual processes,” and to further clarify, see MPEP § 2106.05(f)(2) including “…Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept…” 

Regarding the § 103 Rejection
The rejection is maintained. The Examiner has re-organized the rejection for clarity.

Applicant submits (Remarks, pages 11-12): “…The Office action contends that the generation of the customized functional list can be found in the discussion in Wood regarding a table of space requirements data at ¶¶ [0014] and [0039]. Wood, however, merely describes that the space requirements data (the purported "customized functional list") is part organization structure data that are stored in a system and retrieved when a target organization is selected at ¶¶ [0036] and [0060]. There is no hint whatsoever in Wood that either the space requirements data or the organization structure data are generated, much less generated to include a list of functional blocks identified based on design requirements of user input…. Even with such operations, Wood is devoid of any contemplations as to generating the space requirements data (the purported "customized functional list") themselves, nor anything akin to a list graphically representing workspaces in the manner recited”

Examiner’s Response: 
	The Examiner respectfully disagrees. 
	As an initial matter, the claim does not recite that the list is graphically representing workspaces – it would be improper to import such a limitation form the specification into the claims, and furthermore as to this list see Wood’s figure 3 as was relied upon, to clarify on the BRI see the instant specification figures 4A-4B and ¶ 129 which show a similar such list, e.g. figure 4A shows a functional block of a “Private Office Small”, figure 3 of woods shows that for a given role of “Mgr.- Marketing” there is a “Office” that is “Small”. In other words, Woods provides this list in a similar manner as depicted in the drawings of the instant specification, i.e. Wood’s list is graphically represented such as by the table in Woods fig. 3.

	Furthermore, as to this list being generated, see Woods, ¶ 37: “FIG. 3 is a simplified table of space requirements data implemented [generated] in accordance with an embodiment of the invention for the performance of automated space layout operations associated with the marketing organization depicted in the organization chart shown in FIG. 2.”
	To clarify, ¶ 36: “In various embodiments, organization structure data associated with the organization chart 200 is stored and managed in an Integrated Workspace Management System (IWMS). As used herein, organization structured data broadly refers to data associated with an organization structure, such as the organization chart shown in FIG. 2…”, as clarified in ¶ 42: “…In certain embodiments, the data shown in the table of space requirement data 300 is likewise stored and managed in an IWMS.”
Woods is not simply retrieving this table shown in figure 3, but rather Woods is generating this table – i.e. the table is generated/implemented in the specific form of the data structure, wherein it is “managed”, e.g. if a new role is added to this table in figure 3, a skilled person would have readily inferred that a new table is generated with the new role and its associated data as it is “managed” and “implemented”.
As to this being based on the user input design requirements, see at least ¶ 42 as cited above: “…In certain embodiments, the data shown in the table of space requirement data 300 is likewise stored and managed in an IWMS”, as clarified in ¶ 6: “such as TRIRIGAR, available from International Business Machines (IBM(R) of Armonk”, and see ¶¶ 46-48: “In various embodiments, automated space layout operations are begun with the selection of a target organization, Such as the organization depicted in the organization chart shown in FIG. 2.”
A skilled person would have readily inferred/found obvious that the generated space requirement data of Woods was based on the user input design requirements, i.e. this was based on the input of the selection of a target organization such as the user input being provided through the IWMS (e.g. the commercial product TRIRIGAR) while it is being “managed”– e.g. see figures 2-3 and 5-6 which show that different organizations were selected as part of the user input design requirements. 

Applicant submits (Remarks, pages 12-13): “…Second, the combination of Wood and Khainson fails to teach or suggest generating a spatial plan view of the workspace environment design based on the customized functional list... As an initial matter, however, Wood and Khainson fail to combine to teach or suggest generating the customized functional list for at least the reasons discussed above. Therefore, Wood and Khainson cannot possibly combine to teach or suggest generating the spatial plan based on such a customized functional list.”
Examiner’s Response: 
	The Examiner respectfully disagrees. See above. See the rejection for additional clarification. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a process.
	Claim 11 is directed towards the statutory category of an apparatus.

Claim 11, and the dependents thereof, are rejected under a similar rationale as representative claim 1, and the dependents thereof. 
	
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
identifying, by one or more rules…, one or more functional blocks from among a plurality of predefined functional blocks based at least on the plurality of design requirements, the predefined functional blocks graphically representing a plurality of …space designs, and each of the one or more functional blocks graphically representing one or more … spaces to be included in the …environment design;
	generating, …a customized functional list for the … environment design, the customized functional list including a list of each of the functional blocks and one or more attributes associated with each of the functional blocks;
	and generating…one or more spatial plan views of the … environment design based at least on the customized functional list, each of the one or more spatial plan views including a visual representation of each of the one or more … spaces of the functional blocks spatially arranged within the … environment design. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
… via a cloud platform…
…by a user interface of a workspace design cloud platform executing on one or more processors…
…of the workspace design cloud platform in communication with a knowledge base…
by the workplace design cloud platform,

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
A method of spatially designing a workplace environment…
… workplace…
…work…

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receiving, … user input providing a plurality of design requirements for a workplace environment design comprising a graphical representation of a workplace environment;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
… via a cloud platform…
…by a user interface of a workspace design cloud platform executing on one or more processors…
…of the workspace design cloud platform in communication with a knowledge base…
by the workplace design cloud platform,

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
A method of spatially designing a workplace environment…
… workplace…
…work…

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receiving, … user input providing a plurality of design requirements for a workplace environment design comprising a graphical representation of a workplace environment;

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claims 2-5 are specifying additional portions of the mental process
Claims 12-15 are rejected under a similar rationale
Claim 6 recites additional steps in the mental process with the mere recitation of generic computer components and generally linking the claimed invention to a technological environment/field of use
Claim 16 is rejected under a similar rationale 
Claim 7 further specifies additional portions in the mental process, wherein this is also generally linking the claimed invention to a technology environment/field of use
Claim 17 is rejected under a similar rationale 
Claims 8-10 recite additional steps in the mental process with the mere recitation of generic computer components and generally linking the claimed invention to a technological environment/field of use
To clarify on the step of optimizing in claim 9– this is recited in such a generalized manner without any details on how this step is performed that a person may reasonably perform this are part of a mental evaluation. 
To clarify on claim 10 – these steps are recited in such a generalized manner that these may be reasonably performed as part of a mental evaluation – i.e. they do not specify any specific technique of optimizing that would preclude a person from performing these steps as part of a mental evaluation
Claims 18-20 are rejected under a similar rationale

As such, the claims are directed towards a mental process without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (Publication No. US 2016/0012359 Al) in view of Khainson (Patent No. US 9,721,046 B2).

Regarding Claim 1
Woods teaches: 
	A method of spatially designing a workplace environment  …, the method comprising: (Abstract, “A method, system and computer-usable medium are disclosed for automating the layout of a space layout based upon organization requirements and space constraints”)
	receiving, by a user interface of a workspace design ... platform executing on one or more processors, user input providing a plurality of design requirements for a workplace environment design comprising a graphical representation of a workplace environment; (para. [0047] lines 2-6, “… the target space is selected through the implementation of a two-dimensional (2D) or three-dimensional (3D) graphical representation of one or more target spaces within a graphical user interface (GUI)”; para. [0008] lines 4-11, “… an integrated workplace management system (IWMS) receives a first set of organization structure data associated with an organization and a first building information model (BIM) containing a first set of space constraint data associated with a first space. The first set of organization structure data and the first set of space constraint data are then processed by the IWMS to automatically generate a first space layout corresponding to the first space.”; page 4 para. [0036] lines 4-7 “... organization structure data includes space requirement and other information associated with an individual's role, such as the roles shown depicted in the organization chart shown in FIG. 2.”; para. [0045] lines 1-4, “… the space constraint data may include data related to various architectural and physical characteristics of the target space, such as its shape and associated dimensions.”
As to this being on a processor - ¶ 25: “These computer readable program instructions may be provided to a processor of a general purpose computer”)
	…
	generating, by the workplace design ... platform, a customized functional list for the workplace environment design (para. [0014] “FIG. 3 is a simplified table of space requirements data associated with the marketing organization depicted in the organization chart shown in FIG. 2”; also see Fig. 3), the customized functional list including a list of each of the functional blocks and one or more attributes associated with each of the functional blocks; (para. [0039] lines 1-6, “For example, the table of space requirements data 300 in this embodiment shows that the role 328 of “VP-Marketing”  is entitled to a personal space 330 that is defined as a space type 332 of “office,” whose space size 334 is “large,” and has an occupancy ratio 336 of 1:1, signifying that the entitled space is not shared.”),
	and generating, by the workplace design ... platform, one or more spatial plan views of the workplace environment design based at least on the customized functional list, each of the one or more spatial plan views including a visual representation of each of the one or more work spaces of the functional blocks spatially arranged within the workplace environment design. (para. [0043] lines 1-6, “FIGS. 4A-4B show a space layout automatically generated in accordance with an embodiment of the invention from the table of space requirements data shown in FIG. 3. In various embodiments, organization structure data associated with a target organization is processed with space constraint data associated with a target space to automate a space layout.)”.

Woods does not explicitly teach:
via a cloud platform
identifying, by one or more rules of the workspace design ... platform in communication with a knowledge base, one or more functional blocks from among a plurality of predefined functional blocks based at least on the plurality of design requirements, the predefined functional blocks graphically representing a plurality of work space designs, and each of the one or more functional blocks graphically representing one or more work spaces to be included in the workplace environment design;

Khainson teaches:
via a cloud platform (col. 6 lines 38-42, “In accordance with an embodiment of the invention, a holistic approach to a complex building system involves using high-productivity high-performance (HP2) computing resources to manage a complex building system from building inception through to building operation. For example, HP2 computing resources are used to translate a set of customer needs to a complete virtual building design that can be used to construct a building”; col. 9 lines 53-55,“some or all of the computing resources (excluding the user interface devices) are provided as a “cloud service.””)
identifying, by one or more rules of the workspace design ... platform in communication with a knowledge base (col. 8 lines 56-59, “In an embodiment, the database servers 154 store design information organized as follows: a construction data base, an analysis database, a library of process knowledge, and a library of design rules.”; col. 9 lines 49-52, “The compute servers can pull large amounts of design information directly from the database servers 154 of the high capacity network storage system 142 and save raw results back to the storage system.”) , one or more functional blocks from among a plurality of predefined functional blocks based at least on the plurality of design requirements (col. 12 lines 5-9, “Throughout the business model domain 112, the BRP 102 tracks dependencies back to the customer needs so that there is a direct relationship between the customer needs and the business models that are generated to meet the customer needs.”; col. 12 lines 21-26, “In an embodiment, the business model identifies the service lines (e.g., emergency care, well care, imaging, laboratory) and/or departments that are to be provided by the building system, the patient load on the building system, and the room and staff needs (e.g., the number and types of rooms and the number and types of staff)”) , the predefined functional blocks graphically representing a plurality of work space designs, (col. 18 lines 32-34, “… a rooms library 256 includes a pre-established set of rooms  that have certain physical and/or operational characteristics) and each of the one or more functional blocks graphically representing one or more work spaces to be included in the workplace environment design; (col. 12 lines 59-63, “Referring back to FIG. 3, with various different business models specified, the parallel hierarchical process can move to the spatial arrangement domain, where business models are used as input and multiple different spatial arrangements are provided as an output”; col. 13 lines 5-12 , “In an embodiment, a spatial arrangement defines a building system as a 3D space that includes the basic structure of the building and the placement of rooms. For example, the spatial arrangement defines the approximate square footage of the building, the number of floors in the building, and the number, types, locations, square footage, and functionality of the rooms within the building.”)

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wood (directed to automated layout design based on business constraints such as organization structure data and space constraint data to generate workspace’s that meet the user’s needs) and Khainson (directed to automated layout design in a cloud environment based on identified business models that meet a user’s needs and the selection and placement of predefined rooms to satisfy those business models) and arrived at a method to automatically generate workplace layouts in a cloud environment by selecting from predefined rooms those that meet the design requirements provided by an organization and generating spatial arrangements of those rooms. 
One of ordinary skill in the art would have been motivated to make such a combination because “conventional computer-based techniques utilize PC-based computer platforms with limited computing capacity to perform very specific operations that are focused on a single issue”, while in a cloud environment, “the functions of control and presentation are isolated in thin client user interface devices 146, while all compute tasks are performed in a well controlled and high performance cloud service containing both the compute and database servers” which allows for less costly hardware as client devices in the field as taught by Khainson (Khainson: col. 6 lines 10-13, and col. 9 lines 65-67 to col. 10 lines 1-2, respectively).  

Regarding Claim 2
Wood teaches:
	The method of claim 1, wherein each of the predefined functional blocks include one or more parameters that define a space for a corresponding work space design. (para. [0037] lines 14-16, “Likewise, the personal space 330 data includes space type 332, space size 334, and occupancy ratio 336 data.”)

Regarding Claim 3
Wood teaches:
	The method of claim 2, wherein the one or more parameters include a category parameter that characterizes a spatial type of the space. (see Fig. 3: “Type 332”, “Office” or “Cube”).

Regarding Claim 4
Wood teaches:
	The method of claim 3, wherein the one or more parameters further include a type parameter that defines a function or size of the space. (see Fig. 3: “Size 334”, “Large” or “Medium” or “Small”)

Regarding Claim 5
Wood teaches:
	The method of claim 4, wherein the one or more parameters further include a PAX parameter that defines a number of persons or seats that can occupy the space. (see Fig. 3: “Ratio 336”, “2:1”, i.e. 2 people per space).

Regarding Claim 6
Khainson teaches:
	The method of claim 2, wherein the identifying of the one or more functional blocks includes:
	identifying, by the workspace design cloud platform, a first data point of the user input, (col. 11 lines 32-46, “With customer needs specified, the process can move to the business model domain 112, were customer needs are used as input and multiple different business models are provided as an output… In an embodiment, a business model defines the “program” of the building needed to meet the specified customer needs. For example, the business model specifies what types of services will be provided in the building and at what volume the services will be provided. The business model may also specify an initial shell of the building. Therefore, the business model may include both space dimensions and time dimensions.”) the first data point indicating types of spaces, spatial layout, and spatial placement for the one or more work spaces associated with the workplace environment design; (col. 12 lines 59-63, “Referring back to FIG. 3, with various different business models specified, the parallel hierarchical process can move to the spatial arrangement domain, where business models are used as input and multiple different spatial arrangements are provided as an output”; col. 13 lines 5-12, “In an embodiment, a spatial arrangement defines a building system as a 3D space that includes the basic structure of the building and the placement of rooms. For example, the spatial arrangement defines the approximate square footage of the building, the number of floors in the building, and the number, types, locations, square footage, and functionality of the rooms within the building.” ),
	and filtering, by the workspace design cloud platform, the predefined functional blocks based on the first data point to isolate the predefined blocks that have the work space designs corresponding to the one or more work spaces associated with the workplace environment design. (col. 18 lines 19-39, “FIG. 13 illustrates system elements and a corresponding process flow for generating a spatial arrangement from a business model using the BRP 102. The system elements include at least one of the business model databases 170, at least one of the spatial arrangement databases 174, an analysis database 240, a building design knowledge base 242, synthesis tools 244, analysis tools 246 (e.g., simulation and/or validation), and optimization tools 248. In the building design knowledge base, a codes and rules element 250 includes building codes and building design rules, a patterns element 252 includes a pre-established set of design patterns (e.g., architectural patterns or architectural partis), a healthcare (HC) processes element 254 includes healthcare process workflow rules, and a rooms library 256 includes a pre-established set of rooms [example of functional blocks] that have certain physical and/or operational characteristics. In operation, the information from the business model is processed by the synthesis tools to generate one or more spatial arrangements. The synthesis tools use information from the building design knowledge base and design intent 258 (e.g., design criteria) to generate a spatial arrangement.”). 
	to clarify: col. 11 lines 32-46, as was cited above: “In an embodiment, a business model defines the “program” of the building needed to meet the specified customer needs. For example, the business model specifies what types of services will be provided in the building and at what volume the services will be provided. The business model may also specify an initial shell of the building. Therefore, the business model may include both space dimensions and time dimensions” – i.e. the business model specifies the filter parameters, the synthesis tools provides the filtering function based on the business model

Regarding Claim 7
Wood teaches: 
	The method of claim 6, wherein the first data point is a work culture data point corresponding to an aspired work culture defining a spatial plan for the workplace environment design. (Woods, page 3 para. [0036] lines 4-9, “As used herein, organization structured data broadly refers to data associated with an organization structure, such as the organization chart shown in FIG. 2. As such, it can be used to define how activities such as task allocation, coordination and supervision are directed towards the achievement of organizational aims”; page 3 para. [0036] lines 13-15, “Further, the structure of an organization often determines the modes in which it operates and performs.”; page 4 para. [0036] lines 4-6, “… organization structure data includes space requirement and other information associated with an individual's role…”; para. [0038] lines 1-11, “… the associated space allocation 322 data may also include space entitlement rules corresponding to various data associated with a predetermined position, organizational role 328, user identity, or some combination thereof. Such space entitlement rules may include whether a predetermined position, organizational role 328, or user identity is entitled to an office or a cube, its associated minimum area, placement (e.g., located in a corner), or feature (e.g., has a window). Other space entitlement rules may include whether or not a predetermined space can be shared, and if so, by whom.”; para. [0040] lines 1-4, “Likewise, the space entitlement rules may include entitlement to an adjacent conference room 338, common areas 344, special needs such as handicapped access, or physical security requirements.” - Note that although the first data point has been mapped to the “business models” taught by Khainson in claim 6, for this claim (claim 7) the first data point has analogously been mapped to the “organization structure data” taught by Wood, e.g. such as by using Wood’s information for the business model when taken in view of Khainson, wherein Wood’s information which identifies organizational roles and their associated space entitlement rules (or spatial plan) for the achievement of organizational aims (or aspired work culture). The “business models” taught by Khainson could likewise read on the claim language of work culture data point corresponding to an aspired work culture defining a spatial plan for the workplace environment design.

Regarding Claim 8
Khainson teaches:
	The method of claim 6, wherein the identifying of the one or more functional blocks further includes:
	assigning, by the workspace design cloud platform, block attributes for each of the one or more workspaces associated with the workplace environment design; (col. 12 lines 21-26, “In an embodiment, the business model identifies the service lines (e.g., emergency care, well care, imaging, laboratory) and/or departments that are to be provided by the building system, the patient load on the building system, and the room and staff needs (e.g., the number and types of rooms and the number and types of staff)”)
	and selecting, by the workspace design cloud platform, one or more of the filtered predefined blocks having the one or more parameters that correspond to the block attributes assigned for the one or more workspaces associated with the workplace environment design. (col. 12 lines 59-63, “Referring back to FIG. 3, with various different business models specified, the parallel hierarchical process can move to the spatial arrangement domain, where business models are used as input and multiple different spatial arrangements are provided as an output”; col. 13 lines 8-12, “… the spatial arrangement defines the approximate square footage of the building, the number of floors in the building, and the number, types, locations, square footage, and functionality of the rooms within the building.”; col. 18 lines 32-36, “and a rooms library 256 includes a pre-established set of rooms that have certain physical and/or operational characteristics. In operation, the information from the business model is processed by the synthesis tools to generate one or more spatial arrangements.”
to clarify: col. 11 lines 32-46, as was cited above: “In an embodiment, a business model defines the “program” of the building needed to meet the specified customer needs. For example, the business model specifies what types of services will be provided in the building and at what volume the services will be provided. The business model may also specify an initial shell of the building. Therefore, the business model may include both space dimensions and time dimensions” – i.e. the business model specifies the filter parameters, the synthesis tools provides the filtering function based on the business model)

Regarding Claim 9
Wood teaches:
	The method of claim 8, further comprising:
	assigning, by the workspace design cloud platform, an area fit for each of the selected predefined blocks; (para. [0052] lines 10-13, “… quality metrics associated with the auto-generated space layout 400 are generated, which may include the ratio of functional space to total space used.”)
	and 3 4853-7660-7269.1App. Serial No. 16/224,738Atty. Dkt. No. 117366-0103 (SALT-001US) optimizing, by the workspace design cloud platform, each of the selected predefined blocks based at least on the area fit and available space. (para. [0050] lines 1-10, “In various embodiments, the resulting auto-generated space layout 400 is compared to one or more other space layouts… the performance of the space layout comparison operations results in the generation of various space utilization metrics respectively associated with each of the compared space layouts. As an example, the space utilization metrics may indicate that a second space layout has provides a higher ratio of usable space to available space.”; para. [0051] lines 1-14, “… it may be decided to revise the auto-generated space layout 400… the revisions to the auto-generated space plan 400 may include the creation of spaces, sub-spaces, interior walls, partitions, cubes, and so forth. In various embodiments, the revisions to the auto-generated space plan 400 are performed automatically, manually, or a combination of the two.” – which is an example of the optimization) .

Regarding Claim 10.
Wood teaches:
	The method of claim 9, wherein the optimizing of the selected predefined blocks includes:
	determining, by the workspace design cloud platform, an upgrade priority based at least on the first data point for each of the one or more workspaces associated with the workplace environment design; (para. [0050] lines 1-10 “In various embodiments, the resulting auto-generated space layout 400 is compared to one or more other space layouts… the performance of the space layout comparison operations results in the generation of various space utilization metrics respectively associated with each of the compared space layouts. As an example, the space utilization metrics may indicate that a second space layout has provides a higher ratio of usable space to available space.” Note that examiner has interpreted the space utilization metric to correspond to the upgrade priority as the space utilization metric indicates which layout has the most optimal usage of available space for the target organization in the target space specified by the first data point (i.e. organization structure data));
and upgrading, by the workspace design cloud platform, one or more of the functional blocks based on the upgrade priority to reduce residual space. (para. [0050] lines 4-12, “… the performance of the space layout comparison operations results in the generation of various space utilization metrics respectively associated with each of the compared space layouts… the space utilization metrics may indicate that a second space layout has provides a higher ratio of usable space to available space. However, the space utilization metrics may also indicate that the first space layout has a lower overall cost.”; para. [0051] lines 1-14, “In these and other embodiments, it may be decided to revise the auto-generated space layout 400… the revisions to the auto-generated space plan 400 may include the creation of spaces, sub-spaces, interior walls, partitions, cubes, and so forth. In various embodiments, the revisions to the auto-generated space plan 400 are performed automatically, manually, or a combination of the two.” Note that Wood teaches two options for upgrading the workspaces that read on upgrading one or more of the functional blocks based on the upgrade priority to reduce residual space. The first option, a user may simply select the autogenerated space layout that provides the highest ratio of usable space to available space (i.e. best space utilization metric or highest upgrade priority), thus upgrading one or more of the functional blocks based on the upgrade priority to reduce residual space. The second option, a user may select an autogenerated space layout with a less than optimal space utilization metric, and choose to make the aforementioned revisions to improve the space utilization metric, thus upgrading one or more of the functional blocks based on the upgrade priority to reduce residual space. 


Regarding Claim 11.
Claim 11 is rejected under a similar rationale as claim 1, wherein Woods, in view of Khainson teaches: 
	A workplace design cloud platform for spatially designing a workplace environment, the platform comprising: 	one or more processors; and non-transient computer-readable storage media communicably coupled to the one or more processors and having instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to: (Abstract, “A method, system and computer-usable medium are disclosed for automating the layout of a space layout based upon organization requirements and space constraints” – to clarify, ¶ 25: “These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.”)

Regarding Claim 12.
	Claim 12 is rejected under a similar rationale as claim 2 above.

Regarding Claim 13.
Claim 13 is rejected under a similar rationale as claim 3 above.

Regarding Claim 14.
Claim 14 is rejected under a similar rationale as claim 4 above.
	 
Regarding Claim 15.
Claim 15 is rejected under a similar rationale as claim 5 above.

Regarding Claim 16.
Claim 16 is rejected under a similar rationale as claim 6 above. 

Regarding Claim 17.
Claim 17 is rejected under a similar rationale as claim 7 above.
	 

Regarding Claim 18.
Claim 18 is rejected under a similar rationale as claim 8 above.

Regarding Claim 19.
Claim 19 is rejected under a similar rationale as claim 9 above. 

Regarding Claim 20.
Claim 20 is rejected under a similar rationale as claim 10 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Andersson et al., US 2020/0320229 – see the abstract, see figure 7 including ¶¶ 137-145, see ¶ 2
Plewe et al., US 2010/0198563, see ¶¶ 8-17
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147